Citation Nr: 1709951	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to October 1951.  He died in February 2008.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs Regional Office (RO).  

In August 2013 and March 2016, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  For the reasons indicated below, the Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).


FINDINGS OF FACT

1. The Veteran died in February 2008, and his death certificate lists carcinoma of the lung as the immediate cause of death and renal cell carcinoma as a significant condition contributing to death but not resulting in the underlying or immediate cause of death.
 
2. At the time of the Veteran's death, he was in receipt of service connection for post-traumatic stress disorder (PTSD), status-post laparotomy for stab wound, status-post laparotomy for adhesions, incisional hernia, and status-post stab wound upper abdomen and lower chest.

3. Neither service connected PTSD nor another service connected disease or injury contributed materially or substantially to the Veteran's death from carcinoma of the lung with renal cell carcinoma.

4. Carcinoma of the lung with renal cell carcinoma did not manifest in service, within the one year presumptive period, or for many years thereafter, and was not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.300, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A review of the record shows that the appellant was informed of the information and evidence necessary to substantiate her claim, as well as of VA's duty to assist and of her responsibilities in the adjudication of her claim, via April 2008, September 2013, and November 2013 dated letters.  The Board points out that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  In the instant case, the appellant has not raised an issue with regard to the adequacy of notice provided in this case.  The Board also notes that as to any error with respect to the timing of notice in this case, any such error was effectively cured by the readjudication of the appellant's claim after notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the appellant's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes service treatment records (STRs), VA treatment records, VA examination reports and opinions, private treatment records, the Veteran's death certificate, and statements from the appellant and her representative.  In addition, and pursuant to the Board's September 2013 and March 2016 remand instructions, VA medical opinions were obtained in March 2014 and June 2016.  These opinions and related reports have been associated with the claims file.  For the reasons indicated below, the Board finds that the most recent June 2016 opinion sufficiently allows the Board to make a well-informed decision on the Veteran's claim, and therefore that there has been substantial compliance with remand directives.

The Board acknowledges that the appellant reported receiving a payment from the Social Security Administration (SSA).  See March 2008 Application for Benefits.  However, the appellant and her representative have not claimed, and the evidence does not reflect, that there was any SSA disability determination or that there were medical records associated with such that are relevant to the current claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA's duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).


 Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). Where a service-connected disability affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed. Id.  Moreover, there are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions; however, even in such cases, the Board must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In this case, the Veteran died in February 2008, and at the time of his death, he was service-connected for PTSD rated 100 percent disabling, status-post laparotomy for stab wound, rated 10 percent, and status-post laparotomy for adhesions, incisional hernia, and status-post stab wound upper abdomen and lower chest, each rated noncompensable.  The Veteran's death certificate lists carcinoma of the lung as the immediate cause of death and renal cell carcinoma as a significant condition contributing to death but not resulting in the underlying or immediate cause of death.  The appellant asserts that the Veteran's service-connected PTSD, and related symptoms, complicated the Veteran's cancer treatment.  Specifically, she contends that that PTSD increased the Veteran's dependency on smoking cigarettes which lead to lung cancer and that PTSD complicated the Veteran's chemotherapy treatments and thus contributed substantially or materially to his death.

A review of service treatment records indicate no complaints, treatment, findings, or diagnoses pertaining to lung with renal cell carcinoma.

Post-service private treatment records contain diagnoses and treatment for cancer and psychiatric hospitalizations.  In February 2006, diagnoses of lung carcinoma treated with chemotherapy and radiation treatment, and metastic renal cell carcinoma status-post September 2006 nephrectomy confirmed by biopsy, were provided.  Medical history noted that the Veteran had a 30 year history of smoking tobacco, but has quit intermittently.  The Veteran reported that he was not currently smoking.  A February 2006 cancer consultation report indicated a history of stable chronic depression and manic depressive disorder.  The Veteran completed chemotherapy and radiation treatment in July 2006.  Based on positron emission tomography (PET) scan findings, January 2007 treatment records estimated a survival rate of 6 to 24 months.

In May 2007, for three days, the Veteran was involuntarily admitted to a private psychiatric hospital to treat manic depressive psychosis.  The admission report noted that the Veteran had prior psychiatric incidents.  First, three weeks prior to admission, the Veteran had an incident where he "got confused . . . on a trip to visit a family member and ended up 100 miles away, could not find his way back and ended up being hospitalized for 72 hours."  He may have had a smoking relapse because he was searching for a pack of cigarettes when he was lost.  Second, the Veteran had another incident where he had an episode of mania and was taken to an emergency room after purchasing a vehicle that he could not financially afford.  The appellant reported that the Veteran had extensive spending habits, was alienating his friends, and showing anger upon disagreement.  The appellant further reported that the Veteran has had similar episodes every 2 to 3 years.  A history of PTSD without mood stabilization treatment was noted.  During the May 2007 hospitalization, the Veteran showed symptoms of hyper verbal speech and agitation.  He was admitted to a psychiatric unit to treat symptoms of manic depressive psychosis.  At discharge, diagnoses of bipolar manic and mild cognitive disorder were provided.

August 2007 private treatment records referenced the May 2007 hospitalization due to a "nervous breakdown" and an impression of chronic depression and mania followed by psychiatry.  In February 2008 the Veteran succumbed to lung with renal cell carcinoma.

In April 2008 a private cancer physician provided a brief, handwritten positive nexus opinion.  He wrote that a contributing cause of death from lung and kidney cancer was at least as likely as not related to the Veteran's service connected PTSD.  The physician indicated that the Veteran's PTSD complicated his cancer treatment and this led to delays in psychiatric therapy and tobacco abuse, which led to the development of cancer.

In March 2014, a VA medical opinion was obtained in connection with the appellant's instant claim.  The VA physician provided a negative nexus opinion on the relationship between the Veteran's service-connected PTSD and his cause of death of lung with renal cell carcinoma.  As rationale, the physician stated that the Veteran did not have "a direct immuno deficiency from his PTSD which would account for his cancer," and as such, that PTSD did not contribute to his death.  The physician explained that the Veteran smoked for over 30 years during which time he had extended periods of PTSD stability.

In a June 2016 addendum, a VA psychiatrist also provided a negative nexus opinion on the relationship between the Veteran's service-connected PTSD and his cause of death of lung with renal cell carcinoma.   The psychiatrist opined that service-connected PTSD did not cause the Veteran to miss chemotherapy treatment.  

As rationale, the psychiatrist referenced the Veteran's May 2007 involuntary admission to a psychiatric hospital to treat mania.  The psychiatrist noted that during admission two psychiatrists provided a diagnosis of mania, but the cancer physician attributed the Veteran's symptoms to PTSD.  The psychiatrist emphasized the appellant's report that the Veteran had manic episodes every two to three years.  Based on a review of the Veteran's history, the psychiatrist found that the Veteran suffered from manic episodes consistent with a diagnosis of bipolar disorder I, in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The psychiatrist acknowledged that the April 2008 cancer physician attributed the Veteran's mania as a symptom of PTSD, however, the physician is not a mental health specialist.  In this regard, the psychiatrist explained that PTSD is not characterized by mania.  The psychiatrist stated that the cancer physician largely ignored the Veteran's diagnosis of bipolar disorder during his May 2007 psychiatric admission.  As such, based on a review of the claims file and medical literature, the psychiatrist attributed the Veteran's May 2007 hospitalization, that caused a delay in chemotherapy treatment for cancer, to nonservice- connected bipolar disorder with mania.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves-Rodriguez, 22 Vet. App. at 295.

However, a medical opinion based on an inaccurate factual premise is not probative. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

Initially, the Board acknowledges that at the time of the Veteran's February 2008 death he was assigned a total evaluation of 100 percent for service-connected PTSD.  See March 2006 Rating Decision.  However, the competent evidence of record shows that the Veteran's service-connected PTSD was not a contributory cause of death.  In particular, the VA psychiatrist in June 2016 opined that service-connected PTSD did not cause the Veteran to miss chemotherapy treatment because the May 2007 psychiatric admission was due to nonservice-connected bipolar disorder with mania, not PTSD.  The Board concludes that the June 2016 VA examiner's opinion is highly probative as the psychiatrist provided clear opinions and explained that there was essentially no medical basis for any relationship between lung with renal cell carcinoma to the Veteran's service-connected PTSD.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (Board charged with assessing the probative value of all evidence of record); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

With respect to whether service-connected PTSD was debilitating and hastened death under the provisions of 38 C.F.R. § 3.312(c)(3) and (4), the March 2014 VA physician opined that the Veteran did not have "immuno deficient PTSD", thus PTSD did not contribute to the Veteran's cause of death.  The physician explained that the Veteran smoked for over 30 years during which time he had extended periods of PTSD stability.  To this regard, January 2007 treatment records noted an estimated survival rate of 6 to 24 months.  The Veteran died in February 2008, approximately 24 months after he was first diagnosed with lung with renal cell carcinoma in February 2006.  Thus, even assuming that PTSD affects a vital organ, the evidence reflects that that the Veteran's service connected PTSD did not render the Veteran less capable of resisting the effects of his cancer and did not have a material influence in accelerating death.

The Board recognizes that the Veteran's private cancer physician provided a positive nexus opinion in April 2008.  For the following reasons, the Board finds that the probative value of the June 2016 VA medical opinion outweighs that of the April 2008 private opinion.  The rationale of the June 2016 was far more thorough than that of the April 2008 opinion, as the latter gave a detailed explanation of the reasons for its conclusion based on an accurate characterization of the evidence of record, to include consideration of the April 2008 private opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the length of an opinion is not dispositive, the brevity of the April 2008 private opinion in this case is indicative of a lack of detailed rationale which reduces the probative weight of the private opinion such that it is outweighed by the June 2016 opinion. 

While the appellant has argued that the Veteran's service-connected PTSD complicated his cancer treatment, the relationship of PTSD to cancer is the type of complex medical matter that the court have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The appellant's statements are therefore not competent in this regard.  To the extent that the appellant's statements are competent, the Board finds that the specific, reasoned opinion of the trained physicians who provided the March 2014 and June 2016 VA addendum of greater probative weight than the appellant's more general lay assertions.

Finally, the evidence is against a finding that the Veteran's lung cancer with renal cell carcinoma is otherwise related to service on a direct, presumptive, or any other basis.  Service connection for a disability (except for Buerger's disease) attributable to the use of tobacco products, including cigarettes, during service is precluded as a matter of law.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Moreover, the Veteran was diagnosed with lung and renal cell cancer in February 2006.  The evidence does not reflect that these chronic diseases manifested in service, within the one year presumptive period, or for many years thereafter, or that there is any relationship between the cancer and service.  Thus, service connection is not warranted for the cause of the Veteran's death based on a direct or presumptive relationship between the lung cancer with renal cell cancer that caused his death and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


